Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/20 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Lower Pin LP” in Figs. 3, 7, 11 disclosed in paragraphs [0047] and [0072]. It appears that the provide “HP” that shows the lower portion of the case body (22) should be changed – LP – and “138” which refers to “ extension support protrusion” as described in [0068].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 7 are objected to because of the following informalities:
Claim 5 recites “a ring (HP) is disposed at a lower end portion of the case body (22)”. It appears that “HP” should be changed to – LP – because “a ring (HP)” is disposed at an upper end portion of the case body (22), not disposed at a lower end portion of the case body (22).
Similarly, claim 7 recites “an upper support pin (UP) and a lower support pin which face each other are disposed inside the cap (24) and the case body (22), respectively.” It appears that “LP” should be changed to – HP – because “a ring (HP)” is disposed at an upper end portion of the case body (22). 
 Appropriate correction is required.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A dog feces collection container comprising: a first case (20) having a feces collection aid embedded therein; and a second case (30) coupled to the first case (20) and in which a feces collection space portion configured to hold feces is disposed.” It is under stood that “a first case (20) having a feces collection aid embedded therein, which is a hole (23), to hold feces is disposed as shown in Fig. 1. However, it is not clearly understood as to how “a second case (30) coupled to the first case (20) and in which a feces collection space portion configured to hold feces is disposed.” It is confusing that once “a second case (30) being coupled to the first case (20)” as shown in Figs. 1-3, it is not possible “to hold feces is disposed.”
Moreover, claim 6 recites “a ring (HP) is disposed on the cap (24).” The recitation is confusing and not clearly understood as to how a ring (HP) is disposed on the cap (24). The provided Figs. 1 and 3 show that “a ring (HP)” is disposed on the upper end of the case body (22), not on the cap (24) as recited. It appears that the cap (24) is closed only after the ring (HP) is being attached to the upper portion of the case body (22). 
Further, claim 11 recites “the second case (30) includes a flexible tube portion (132), and the flexible tube portion (132) allows the second case (30) to be extended and used.” The provided Figs. 7 and 8 show that “a flexible tube portion (132) is being provided in the first case (22),” not the second case (30) as recited. It appears that the second case (30) is not extended and used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Edwards (7,992,753). 
RE claim 1, Edwards (7,992,753) discloses a waste collection container (see Figs. 1-18) (See Exhibit A), comprising: a first case (38) having a feces collection aid (42) embedded therein (see Fig. 6; Col. 4, lines 11-20); and a second case (44) coupled to the first case (38) wherein the case is capable of holding animal litter or waste (See Col. 1, lines 5-7). 
RE claim 2, Edwards’ device (7,992,753) discloses an upper support pin (28) (see Figs. 3 & 5) and a lower support pin (68) (see Figs. 6 & 10) are disposed inside the first case (38), the feces collection aid is provided as a roll product (16) that is wound in a roll shape, and the roll product wound in a roll shape is fitted to the upper support pin (see Fig. 6) and the lower support pin (68) (see Fig. 8) and embedded in the first case (38). 
RE claim 3, Edwards’ device (7,992,753) shows the first case includes: a case body (38) having an open portion disposed at an upper end portion; and a cap (32, 52) (see Fig. 3) coupled to the case body (38) to open or close the open portion disposed at the upper end portion of the case body.
RE claim 4, Fig. 6 of Edwards’ device (7,992,753) also teaches that the cap (32, 52) is indirectly coupled to the case body (38) by a threaded connection via a second case (44). 
RE claim 5, Figs. 7 and 8 of Edwards’ device (7,992,753) also provide a ring (66, 68) being disposed at a lower end portion of the case body (38).

Exhibit A

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


RE claim 6, Figs. 1 & 3 of Edwards’ device (7,992,753) show a ring (58 or 54) is disposed on the cap (32, 52).
RE claim 7, Edwards’ device (7,992,753) discloses an upper support pin (28) (see Figs. 3 & 5) and a lower support pin (68) (see Figs. 6 & 10) are disposed inside the first case (38). 
RE claim 8, Fig. 6 of Edwards’ device (7,992,753) also teaches a withdrawal hole (42) is being disposed in the case body (38).

Claims 1-6 and 8, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cartledge et al. (US 2017/0233136).  
RE claim 1, Cartledge et al. (US 2017/0233136) discloses a collection container (see Fig. 1; paragraph [0002]), comprising: a first case (102 or 128) having a waste collection aid embedded therein (see Fig. 1) and a second case (102 or 130) coupled to the first case (102 or 128) wherein the case is capable of holding plastic bags or pet waste (See paragraphs [0002], [0024], [0032]).  
RE claims 3 and 4, Cartledge et al. (US 2017/0233136) shows the first case includes: a case body (128) having an open portion disposed at an upper end portion (114); and a cap (102) coupled to the case body (128) to open or close the open portion disposed at the upper end portion of the case body by a threaded connection.
RE claim 5, Cartledge et al. (US 2017/0233136) also provide a ring (124 or 106 or 130)  being disposed at a lower end portion of the case body (128).
RE claim 6, Cartledge et al. (US 2017/0233136) show a ring (120 on cap 110; 124 on cap 106; 130 on cap 106).
RE claim 8, Cartledge et al. (US 2017/0233136) also teaches a withdrawal hole (116) is being disposed in the case body (102).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as obvious over Edwards’ device (7,992,753). 
Edwards’ device (7,992,753) , as presented above, shows a threaded connection between the second case (44) coupled to the first case (38), but does not specifically show a threaded connection on the lower portion of the first case (38). However, it would have been obvious to those skilled in the art to provide a threaded connection, instead of a permanent or fixed connection, on the lower portion of the first case (38) of Edwards’ device (7,992,753) to conveniently attach or detach the bottom cover, similar to the top cover, to a user. 

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as obvious over Edwards’ device (7,992,753) in view of Hansen (9,949,587). 
Edwards’ device (7,992,753) , as presented above, shows a case (38), but does not specifically show a flexible tube portion provided on the body. However, Figs. 1-6 of Hansen (9,949,587) teach a body with a bellow (104) to extend the body or retract the body. Thus, it would have been obvious to those skilled in the art to provide a bellow on the body (38) of Edwards’ device (7,992,753) as taught by Hansen (9,949,587) to extend the body or retract the body providing flexibility to a user. 

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as obvious over Cartledge et al. (US 2017/0233136) in view of Hansen (9,949,587). 
Cartledge et al. (US 2017/0233136), as presented above, shows a case (102), but does not specifically show a flexible tube portion provided on the body. However, Figs. 1-6 of Hansen (9,949,587) teach a body with a bellow (104) to extend the body or retract the body. Thus, it would have been obvious to those skilled in the art to provide a bellow on the body (102) of Cartledge et al. (US 2017/0233136) as taught by Hansen (9,949,587) to extend the body or retract the body providing flexibility to a user. 

Allowable Subject Matter
Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards; Timothy shows a case to contain a roll of plastic bags. 
Bell; Randall also teaches a housing to contain a roll of plastic bags with a ring.
Other design Patents such as Wong; Fung Steven, Lan; Zhangli, and Abbott; Brian F. disclose various pet waste dispensers with a ring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/
Primary Examiner, Art Unit 3652